432 S.E.2d 417 (1993)
Diana Ruth WAGONER, Petitioner,
v.
William S. HIATT, Commissioner North Carolina Division of Motor Vehicles, Respondent.
No. 9221SC417.
Court of Appeals of North Carolina.
August 3, 1993.
*418 Paul C. Shepard, Winston-Salem, for petitioner-appellee.
Attorney Gen. Lacy H. Thornburg by Asst. Atty. Gen. Bryan E. Beatty, Raleigh, for respondent-appellant.
ORR, Judge.
Respondent contends that the Division of Motor Vehicles was authorized under N.C.G.S. § 20-19(d) and (j) to revoke petitioner's driver's license for four years. We agree.
Petitioner correctly argues that the statute should be given its plain meaning, and the plain meaning of N.C.G.S. § 20-19(d), when read alone, does support her contention that the four-year revocation was unauthorized. N.C.G.S. § 20-19(d) provides:
When a person's license is revoked under subdivision (2) of G.S. 20-17 [which requires revocation for the conviction of an impaired driving offense] and the person has another offense involving impaired driving for which he has been convicted, which offense occurred within three years immediately preceding the date of the offense for which his license is being revoked, the period of revocation is four years, and this period may be reduced only as provided in this section....
However, "Statutes in pari materia are to be construed together, and it is a general rule that the courts must harmonize such statutes, if possible...." Justice v. Scheidt, 252 N.C. 361, 363, 113 S.E.2d 709, 711 (1960). Thus, subsection (d) of the statute must be interpreted in the context of the entire section. N.C.G.S. § 20-19(j) specifically refers to subsection (d):
The Division is authorized to issue amended revocation orders issued under subsections (d) and (e), if necessary because convictions do not respectively occur in the same order as offenses for which the license may be revoked under those subsections.
In matters of statutory construction, the task of the courts is to ensure that the purpose of the Legislature, the legislative intent, is accomplished. The best indicia of that legislative purpose are the language of the act and what the act seeks to accomplish. State ex rel. Hunt v. North Carolina Reinsurance Facility, 302 N.C. 274, 288, 275 S.E.2d 399, 405 (1981). The language in contention is part of the Uniform Driver's License Act, which was designed
to safeguard the use of our highways from those who are not qualified to operate motor vehicles, from those guilty of *419 certain violations of our statutes regulating the use of motor vehicles, e.g.... drunken driving, etc., to exercise some measure of control over such operators, and generally to make uniform, so far as practicable, the granting or withholding of this privilege to operate a motor vehicle in furtherance of the safety of the users of the State's highways.
Harrell v. Scheidt, 243 N.C. 735, 738, 92 S.E.2d 182, 184 (1956). We believe that the purpose of N.C.G.S. § 20-19 is to provide a uniform standard period for the withholding of the privilege to operate a motor vehicle following certain offenses. Under the trial court's interpretation of the statute, a two-time offender could easily circumvent the four-year revocation called for by subsection (d) by continuing his hearing on the first offense until after he is convicted of the second offense. "A court should always construe the provisions of a statute in a manner which will tend to prevent it from being circumvented." Campbell v. First Baptist Church of Durham, 298 N.C. 476, 484, 259 S.E.2d 558, 564 (1979). Thus we must read subsections (d) and (j) of N.C.G.S. § 20-19 together, giving consideration both to the legislative intent of ensuring standard penalties for the same offenses and to the policy of preventing circumvention of the statute.
We find that N.C.G.S. § 20-19(j) authorizes the Division to amend its subsection (d) revocation orders when the convictions occur in reverse order than the offenses, allowing the intended four-year revocation of the offender's driver's license. Therefore, the trial court should have affirmed the four-year revocation of petitioner's driver's license.
We reverse the order of the trial court and remand for the entry of judgment affirming the four-year revocation of petitioner's driver's license.
Reversed and remanded.
JOHNSON and McCRODDEN, JJ., concur.